CIBT EDUCATION GROUP INC. International Head Office: Suite 1200, 777 West Broadway Vancouver, BC V5Z 4J7 Tel: 604.871.9909 Fax: 604.871.9919 Email: info@cibt.net Web: www.cibt.net CIBT - Option Grant Vancouver, August 9th, 2010 - CNW Newswire: CIBT Education Group Inc. (NYSE AMEX & TSX: MBA)reports that it has granted a stock option to a recently appointed director, pursuant to the company's stock option plan, for the purchase of50,000 common shares.The option is exercisable at a price of $0.60 per share for a term of three years. ON BEHALF OF THE BOARD OF DIRECTORS “Toby Chu” Toby Chu Vice-Chairman, President & CEO Investor Relations Contact: North America Toll Free: 1-888-865-0901 ext 318.Email: info@cibt.net Neither the NYSE Amex nor the TSX Venture Exchange or its regulation services provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this news release.
